IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
V. DOCKET NUMBER: 4:18cr120-GHD-JMV
MICHAEL J. ERICKSON

AMENDED ORDER SETTING SENTENCING

Pursuant to the change of plea held on October 9, 2018, and the Defendant's adjudication
of guilt,

IT IS HER.EBY ORDERED that,

1. The sentencing hearing in this matter is set February 14, 2019, at 10:30 a.m., in
Oxford, Mississippi.

2. The United States Probation Office shall conduct a presentence investigation and
prepare a presentence report. Fed. R. Crim. P. 32(¢) and (d), 18 U.S.C. § 3552(a), and U.S.S.G. §
6Al.1.

3. The probation officer shall disclose the completed report to counsel for the
defendant and counsel for the government on or before January 10, 2019. Except for proposed
special conditions of supervision, the probation officer shall not disclose any recommendation
made or to be made to the Court. Fed. R. Crim. P. 32(e)(3).

4. Counsel shall attempt in good faith to resolve disputes over any material in the
presentence report. All arithmetical, typographical, or other clear error should be handled
informally, by counsel, With the probation officer. Any unresolved objections to material
information, sentencing guideline ranges, and policy statements contained in or omitted from the
presentence report, shall be filed as a restricted document by the objecting party on or before
January 24, 2019. Fed. R. Crim. P. 32(f)(2) and U.S.S.G. § 6A1.2(b). Any unresolved
objections Will be included in the addendum to the presentence report. Responses to obj ections,
if any, are due seven (7) days after the objections are filed.

5. While recognizing a defendant’s right under Fed. R. Crim. P. 32(h)(3)( C) to present
any information in mitigation before a sentencing is imposed, sentencing memoranda and/or
supporting documents addressing all relevant sentencing issues, including reference letters and
motions for departure, should be filed as restricted documents by the appropriate party on or before

lanuary 31, 2019. Any unresolved objections will be included in the presentence report;
objections should not be included in a sentencing memorandum

6. The presentence report, in final form, including any unresolved objections, will be
delivered to the Court and the parties on or before February 7, 2019. Fed. R. Crim. P. 32(g) and
U.S.S.G. § 6A1.2 (c).

7. The Court will resolve objections to the presentence report at the sentencing
hearing. Fed. R. Crim. P. 32(i) and U.S.S.G. § 6Al.3.

8. All parties that intend to have witnesses testify at sentencing shall give notice to the
Court ten (10) days prior to the sentencing date. Any authority counsel intends to use in support
of its position should be submitted to the Court at least (7) days before sentencing hearing.

This 17"‘ day of December, 2018.

J,@~ IJ. S¢..;.¢s,.~

SENIOR UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI

 

